         Case 1:18-cr-00442-AJN Document 111 Filed 05/20/20 Page 1 of 1
                                                                                               5/20/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                    18-cr-442 (AJN)
  Javon Bussey,
                                                                       ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Bussey’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) sent by email. The Government shall respond to this motion by May 25,

2020. Mr. Bussey’s reply, if any, shall be filed by May 27, 2020.

       SO ORDERED.

 Dated: May 20, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
